NOTICE OF ALLOWABILITY

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	Claims 1, 3, 7, 8, 10, 14, 15, and 17 are allowed.
	No statement setting forth the reasons for allowance is deemed necessary because the reasons for allowance are made evident by the record as a whole. See 37 CFR 1.104(e) and MPEP 1302.14.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Craig Cupid (Reg. No. 61,308) on May 20, 2021.
The application has been amended as follows: 

AMENDMENTS TO THE CLAIMS

Please amend the claims as follows:

1.	(Currently Amended) A device that manages resource links, the device comprising:
a processor; and
a memory coupled with the processor, the memory comprising executable instructions that when executed by the processor cause the processor to effectuate operations comprising:
receiving a first link profile from a first entity, the first link profile comprising instructions for how to dynamically configure the value of an attribute link of a first resource corresponding with a first machine-to-machine (M2M) device, wherein the value of an attribute link of the first resource is a first identifier value that is directed to a second resource corresponding with a second machine-to-machine (M2M) device;
monitoring for a condition associated with the first link profile, wherein the condition associated with the first link profile comprises:
a first time period in which the attribute link of the first resource that is directed to the second resource is not active for a mobile device at a location, and
a second time period in which a second attribute link directed to [[a]]the second resource is active for the mobile device at the location;
determining that the condition associated with the first link profile has been met, wherein the condition associated with the first link profile comprises a third time period in which the attribute link of the first resource that is directed to second resource is not valid based on a node associated with the second resource being in a sleep type mode;
and
in response to the condition being met, dynamically configuring the value of the attribute link of the first resource to the second attribute link based on the instructions described in the first link profile, wherein the second attribute link is a second identifier value that is directed to a third resource, wherein the first resource, second resource, and the third resource are different.
2.	(Canceled) 

4.-6.	(Canceled)
7.	(Previously Presented) The device of claim 1, wherein the condition associated with the first link profile comprises context information of a first entity associated with the first resource, wherein the context information comprises bandwidth.
8.	(Currently Amended) A method for resource link management of a service layer, the method comprising:
receiving a first link profile from a first entity, the first link profile comprising instructions for how to dynamically configure the value of an attribute link of a first resource corresponding with a first machine-to-machine (M2M) device, wherein the value of an attribute link of the first resource is a first identifier value that is directed to a second resource corresponding with a second machine-to-machine (M2M) device;
monitoring for a condition associated with the first link profile, wherein the condition associated with the first link profile comprises:
a first time period in which the attribute link of the first resource that is directed to the second resource is not active for a mobile device at a location, and
a second time period in which a second attribute link directed to [[a]]the second resource is active for the mobile device at the location;
determining that the condition associated with the first link profile has been met, wherein the condition associated with the first link profile comprises a third time period in which the attribute link of the first resource that is directed to second resource is not valid based on a node associated with the second resource being in a sleep type mode; and 
in response to the condition being met, dynamically configuring the value of the attribute link of the first resource to [[a]]the second attribute link based on the instructions described in the first link profile, wherein the second attribute link is a second identifier value that is directed to a third resource, wherein the first resource, second resource, and the third resource are different.

11.-13.	(Canceled)
14.	(Previously Presented) The method of claim 8, wherein the condition associated with the first link profile comprises context information of a first entity associated with the first resource, wherein the context information comprises latency of a communication session, wherein the first entity is mobile device.
15.	(Currently Amended) A computer readable storage medium comprising computer executable instructions that when executed by a computing device cause said computing device to effectuate operations comprising:
receiving a first link profile from a first entity, the first link profile comprising instructions for how to dynamically configure the value of an attribute link of a first resource corresponding with a first machine-to-machine (M2M) device, wherein the value of an attribute link of the first resource is a first identifier value that is directed to a second resource corresponding with a second machine-to-machine (M2M) device;
monitoring for a condition associated with the first link profile, wherein the condition associated with the first link profile comprises:
a first time period in which the attribute link of the first resource that is directed to the second resource is not active for a mobile device at a location, and
a second time period in which a second attribute link directed to [[a]]the second resource is active for the mobile device at the location;
determining that the condition associated with the first link profile has been met, wherein the condition associated with the first link profile comprises a third time period in which the attribute link of the first resource that is directed to second resource is not valid based on a node associated with the second resource being in a sleep type mode;
and
in response to the condition being met, dynamically configuring the value of the attribute link of the first resource to [[a]]the second attribute link based on the instructions described in the first link profile, wherein the second attribute link is a 
17.	(Previously Presented) The computer readable storage medium of claim 15, wherein the condition associated with the first link profile comprises context information of a first entity associated with the first resource, wherein the context information comprises power control requirements.
18.-20. (Canceled)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher D. Biagini whose telephone number is (571)272-9743.  The examiner can normally be reached on weekdays from 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on (571) 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christopher Biagini/Primary Examiner, Art Unit 2445